Citation Nr: 0618506	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-08 029	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
1, 2000, for the grant of service connection for a left knee 
disability.

2.  Entitlement to an effective date earlier than January 16, 
2002, for the grant of service connection for tinnitus.

3.  Entitlement to an effective date earlier than August 1, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an effective date earlier than January 9, 
2003, for the grant of a 100 percent rating for PTSD.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968; he also had subsequent service 
in the Reserves.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In November 2004 a Travel 
Board hearing was held before the undersigned; a transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  In May 1998 the RO denied the veteran's claim seeking 
service connection for a left knee disability.

2.  Between May 1998 and September 1, 2000 there was no 
communication from the veteran that may reasonably be 
construed as a formal or informal claim seeking service 
connection for a left knee disability.

3.  A formal or informal claim seeking service connection for 
tinnitus was not received by VA prior to January 16, 2002.

4.  A formal or informal claim seeking service connection for 
PTSD was not received by VA prior to August 1, 2002.

5.  Prior to January 9, 2003 it was not factually 
ascertainable that the veteran's PTSD was manifested by 
symptoms warranting a 100 percent rating. 

6.  A May 1998 RO determination denied service connection for 
a right knee disability.

7.  Evidence received since the May 1998 rating decision is 
so significant that it must be reviewed in order to fairly 
decide the merits of a claim seeking service connection for 
right knee.

8.  A right knee disability was not manifested in service, 
and there is no competent evidence that relates such 
disability to the veteran's military service.


CONCLUSIONS OF LAW

1.  An effective date prior to September 1, 2000, for the 
award of service connection for a left knee disability is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).

2.  An effective date prior to January 16, 2002, for the 
award of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2005).

3.  An effective date prior to August 1, 2002, for the award 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2005).

4.  An effective date prior to January 9, 2003, for the grant 
of a 100 percent rating for PTSD is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2005).

5.  New and material evidence has been received, and a claim 
seeking service connection for a right knee disability may 
be, and is, reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005).; 38 C.F.R. § 3.156(a) (2005).

6.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2001, May 2001, November 2001, May 2002, August 
2002, April 2003, and April 2004 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters have informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.  The Board notes that VCAA notice in this case 
was provided to the appellant prior to the initial 
adjudications.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of right knee disabilities or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a right knee disability nor 
the effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records pertaining to the disabilities at issue.  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of this claim.

Legal Criteria

Except as otherwise provided, the effective date of an award 
based on an original claim of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.

With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  Once a claim for compensation has been 
allowed, receipt of a report of examination which meets 
certain requirements will be accepted as an informal claim 
and the date of the examination will be accepted as the date 
of receipt of the claim.  38 C.F.R. § 3.157.
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Left Knee

In August 1997 the veteran submitted a claim seeking 
compensation for left knee disability.  In a letter dated in 
September 1997 he was asked to submit evidence concerning his 
left knee disability.  Because he did not respond to the 
September 1997 letter, in correspondence dated in May 1998 
(with notice of appellate rights attached) he was informed 
that his claim of service connection for a left knee 
disability was denied.

Service connection for the veteran's left knee disability was 
later established by a rating decision in December 2002, 
effective September 1, 2000, the date the RO received a 
request to reopen the claim seeking service connection for a 
left knee disability.

It is undisputed that on September 1, 2000, the RO received 
the veteran's request to reopen his claim for entitlement to 
service connection for a left knee disability.  The question 
then remains as to whether VA received any evidence between 
May 1998, the date of the prior (letter) denial, and 
September 1, 2000, the date of the reopened claim, that can 
reasonably be construed as a formal or informal claim seeking 
service connection for a left knee disability.

Notably, only scant evidence was received by VA after the May 
1998 denial and prior to the September 2000 application to 
reopen the claim.  The Board has carefully reviewed the 
medical evidence of record and concludes that neither the 
medical evidence nor any other documents dated between May 
1998 and September 2000 may be construed as a request 
(informal) to reopen a claim of service connection for a left 
knee disability.  The veteran does not identify, or allege, 
any such specific document.  Under the governing law and 
regulation there is no basis for assigning an effective date 
earlier than that assigned by the RO.  Hence, an effective 
date prior to September 1, 2000 is not warranted.  

II.  Tinnitus.

The RO accepted correspondence received January 16, 2002 as a 
claim seeking service connection for tinnitus.  A March 2003 
rating decision granted service connection for tinnitus, 
rated 10 percent, effective January 16, 2002, the date of 
claim.  He asserts that he first filed a claim for tinnitus 
in March 1996.

In the present complaints section (Box 17) of the May 1996 VA 
examination, the veteran stated that he had a ringing noise 
in both ears.  However, on May 1996 VA audiological 
examination it was specifically noted that tinnitus was not 
present.

The veteran did not file a formal or informal claim seeking 
service connection for tinnitus prior to January 16, 2002.  
While he did complain of ringing in his ear on the May 1996 
VA examination (raising a possible informal claim), in light 
of the negative finding regarding tinnitus on the May 1996 VA 
audiological examination, there was no basis for processing 
such claim.  Significantly, without a showing of current 
disability there is no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The veteran did not mention tinnitus in his August 1997 claim 
for several benefits. As of 1996 he had previously filed 
several claims and was well aware of the claims process.  
There is no basis in the law for establishing an effective 
date for service connection for tinnitus prior to the January 
16, 2002 date assigned by the RO.  Accordingly, the veteran's 
appeal in this regard must be denied.

III.  PTSD

In correspondence received on August 1, 2002, the veteran 
indicated that he was seeking service connection for PTSD.  
Based on a VA PTSD examination in October 2002 that showed a 
diagnosis of PTSD, a December 2002 rating decision granted 
service connection for PTSD, rated 30 percent effective 
August 2, 2002.  The veteran contends that the effective date 
for the grant of service connection for PTSD should be 
earlier because VA knew that he had PTSD prior to August 
2002.  There is no provision in governing law or regulations 
for assigning an effective date on this basis.  The question 
presented by this appeal is whether any claim for service 
connection for PTSD, be it formal or informal, was received 
by VA prior to August 1, 2002.

Under 38 C.F.R. § 3.155(a), an informal claim must identify 
the benefit being sought.  VA is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  Nothing in the record received prior to August 2002 
indicates an intent on the veteran's part to seek service 
connection for PTSD or in any way specifically identifies 
"the benefit sought," (i.e., service connection for PTSD), as 
required by 38 C.F.R. § 3.155.  While the date of an 
outpatient or hospital examination or the date of hospital 
admission to a VA or uniformed services hospital, or the date 
of the veteran's admission to a non-VA hospital, where the 
veteran was maintained at VA expense, will be accepted as the 
date of receipt of a claim (see 38 C.F.R. § 3.157(b)(1), the 
cited regulation is predicated on a prior allowance of a 
claim for pension or compensation, disallowance of a formal 
claim for compensation for the reason that the service-
connected disability is not compensable in degree, prior 
disallowance of a claim for compensation or pension by a 
retired member of a uniformed service due to receipt of 
retired pay, or prior disallowance of pension on the basis 
that the disability was not permanently disabling.  Here, 
there was no such prior.  Furthermore, there is no evidence 
that PTSD was diagnosed prior to August 2002 (as the earliest 
diagnosis of PTSD of record is in October 2002).

IV.  Effective date prior to January 9, 2003, for a 100 
percent rating for PTSD. 

In correspondence received on August 1, 2002, the veteran 
indicated that he sought compensation for PTSD.  A VA PTSD 
examination in October 2002 produced a diagnosis of PTSD.  
The veteran indicated that he had a sleep disturbance.  He 
said that he had nightmares twice a week.  He had occasional 
flashbacks in the daytime, more frequent at night.  He also 
complained of intrusive thoughts and being hypervigilant and 
easily startled.  He preferred not to be in crowds, although 
he could tolerate it if he had to.  He denied any suicide 
attempts or panic attacks.  He indicated that he last worked 
full time in April 2002, selling insurance, and that he had 
to stop because he was having back problems (and now only 
worked part time).  As for social activities the veteran 
indicated that he lived with his wife and had some friends.  
He sang in two choirs and liked football.  He went to church.  
The veteran indicated that he has been married once, that he 
had two children, and that he was close to the children.  He 
had social relationships and recreational and leisure 
pursuits.  Mental status examination revealed that he was 
alert and cooperative, neatly dressed, and answered questions 
and volunteered information.  There were no loose 
associations or flight of ideas and no bizarre movements or 
tics.  His mood was tense but pleasant, and he was 
cooperative.  His affect was appropriate.  He stated that he 
had nightmares, flashbacks and intrusive thoughts.  No 
homicidal or suicidal ideation.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented times three and his memory, both remote and recent, 
was good.  His insight and judgment appeared to be adequate 
as was intellectual capacity.  He stated that he had become 
less interested in social activities, and felt detached from 
others.  He alleged that he had a sleep disturbance.  He was 
irritable with outbursts of anger.  He indicated that these 
problems had interfered with work and social activities and 
caused distress.  He noted that his symptoms affected his 
domestic life, and that he did not get along with his wife.  
The Axis I diagnosis was PTSD, and the Axis V diagnosis 
indicated that the veteran had a GAF of 55 with moderate 
impairment of social interactions.

A rating decision in December 2002 granted the veteran 
service connection for PTSD, rated 30 percent, effective 
August 2, 2002.

A medical record dated in January 2003 indicates that the 
veteran complained of a recurrence of nightmares, night 
sweats, but that he did not feel paranoid.  The veteran was 
relevant, coherent, and somewhat anxious and restless.  He 
denied hallucinations and was in fair contact with reality.

On private psychiatric examination in January 2003, the 
veteran indicated that his chief complaint was that he was 
"crazy."  He did not like crowded places and avoided going 
where there were crowds.  He had worked as an insurance 
salesman for the past 20 years but had to stop working in 
June 2002 because of marked concentration impairment and 
inability to perform as a salesperson for the insurance 
company.  He indicated that he and his wife had difficulty 
getting along over the years and were separated on numerous 
occasions.  Now they had been separated for about six years, 
and he lived alone, just seeing his wife on an occasional 
basis.  The veteran's speech was quite repetitive and 
somewhat circuitous and he went over the same material 
several times.  His memory was extremely poor for recent 
events, intermediate events were not very good, and there 
were very marked gaps in his memory from his time in Vietnam.  
The veteran's affect was rather detached and distant, and his 
judgment was remarkably poor.  His mood was bland and sad and 
there was some defensiveness on his part about acknowledging 
the amount of symptoms he was experiencing; his concentration 
was also noted to be markedly impaired.  He indicated that 
there had been no hallucinations and no delusional thoughts.  
No thought disorder was noted.  The Axis I diagnosis was PTSD 
with concentration impairment and marked job impact.  The GAF 
was 35.  Sleep medications were prescribed to aid him lessen 
the impact of his nightmares. 

A VA treatment record dated in April 2003 shows that the 
veteran complained of problems dealing with his wife.  He was 
adequately dressed and groomed.  His affect was appropriate 
to his mood, which was depressed.  There was no evidence of 
agitation or violent thoughts.  The veteran again complained 
of sleep disturbance, and there was no evidence of overt 
psychosis and he denied any audiovisual hallucinations or 
paranoid ideas.  The assessment was PTSD with chronic 
depression and insomnia.  The GAF was 60.

A rating decision in June 2003 increased the rating for the 
veteran's PTSD to 100 percent, effective January 9, 2003.  It 
was noted that the increase in the rating was based on the 
findings on January 9, 2003, private examination.  The 
veteran asserts that the 100 percent rating should be 
effective in August 2002.

At his November 2004 Board hearing, the veteran essentially 
indicated that it was difficult to comprehend how his 
condition could change from 30 to 100 percent in the time 
period prescribed in this appeal.

Under Diagnostic Code 9411, a 100 percent rating is warranted 
when PTSD is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Looking to the evidence of record prior to January 9, 2003, 
the Board notes that it consists primarily of the October 
2002 VA examination report, when there were no findings of 
gross impairment in thought processes or communication, 
delusions, a persistent danger of hurting oneself, inability 
to perform the activities of daily living, or any 
disorientation, as required for a 100 percent rating for 
PTSD.  Further, the GAF score on October 2002 VA examination 
was 55, indicative of only moderate social and occupational 
impairment.  Notably, the veteran attributed his employment 
difficulties to his back (and still worked part time).  

In short, the Board finds that it was not factually 
ascertainable from the record that prior to January 9, 2003 
the veteran's PTSD was manifested by symptoms warranting a 
100 percent rating.  Accordingly, an effective date prior to 
January 9, 2003, for a rating of 100 percent for PTSD is not 
warranted.  See 38 C.F.R. § 3.400(o)(2).

V.  Right knee

Service connection for a right knee disability was denied by 
the RO in June 1996 and May 1998 as not shown.  A claim which 
was previously finally denied may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.
New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F. 
3d at 1363.  [A revised definition of new and material 
evidence applies only to claims filed on or after August 29, 
2001. 38 C.F.R. § 3.156(a). As the veteran filed this claim 
to reopen prior to this date (in September 2000), the earlier 
version of the law applies.]

Evidence received since May 1998 includes medical records 
indicating that the veteran has a right knee disability.  An 
October 2002 VA examination reveals a diagnosis of right knee 
patellofemoral symptoms.  The records documenting a current 
right knee disability were not previously of record and they 
clearly contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hence, the Board finds that the evidence 
submitted since May 1998 is so significant that it must be 
reviewed in order to fairly decide the merits of the 
veteran's claim; that the evidence is new and material; and 
that the claim must be reopened.  The Board will now turn to 
de novo review.

The veteran asserts that he injured his right knee while 
serving with the reserves.  He has not claimed that he 
injured his knee during his active service from October 1966 
to October 1968.

A service physical examination dated in April 1987 
(characterized as the over 40 physical) revealed no right 
knee disability, and the veteran did not make any complaints 
related to the right knee at that time.

A service medical record dated in May 1993 indicates that the 
veteran complained of right knee pain.  

In a statement dated in November 1995, the veteran indicated 
that he was told while training in May 1993 that he had right 
knee tendinitis and that it had been hurting him for the 
prior four years.  In December 1995, he indicated that he 
injured the knee while serving at Fort Jackson in May 1993.

On May 1996 VA examination, the veteran gave a history of 
right knee pain developing in 1986 following a jump incident 
while with the U.S. Army Reserves.  He stated that he had 
experienced increased pain following strenuous activity since 
1990.  Examination of the right knee showed no crepitus, no 
edema, and no evidence of instability.  The veteran had 
essentially full range of motion.  Examination revealed 
normal X-rays and a normal examination.

A private medical record dated in September 2000 indicates 
that the veteran complained of aches and pains in the knees.  
The assessment included bilateral knee sprains.

The veteran has asserted that he first hurt his right knee in 
1986.  However, a service physical examination dated in April 
1987 (characterized as the over 40 physical) revealed no 
right knee disability, and he made no complaints related to 
the right knee at that time.  While a May 1993 service 
medical record does contain a complaint regarding the 
veteran's right knee, the record reflected no right knee 
disability, and a VA examination dated in May 1996 
specifically noted that there was no right knee disability.  
In short, the record reflects that any right knee complaints 
in service (reserves) were acute, and resolved without any 
chronic residual pathology.

While medical records reflect that the veteran now apparently 
has a chronic right knee disability, no such disability was 
noted during service, and no health professional has 
suggested that any such disability might be related to the 
veteran's military service (whether active duty or the 
reserves).  Although the veteran may testify as to symptoms 
capable of lay observation, medical diagnosis and nexus are 
medical questions that must be answered by a person with 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran is a layperson, and lacks such 
expertise.
As there is no competent (medical) evidence that relates the 
veteran's current claimed right knee disability to his 
service or to any event on active duty, the preponderance of 
the evidence is against this claim.  Consequently, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.


ORDER

An effective date prior to September 1, 2000, for the grant 
of service connection for a left knee disability is denied.

An effective date prior to January 16, 2002, for the grant of 
service connection for tinnitus is denied.

An effective date prior to August 1, 2002, for the grant of 
service connection for PTSD is denied.

An effective date prior to January 9, 2003, for a 100 percent 
rating for PTSD is denied.

The claim seeking service connection for a right knee 
disability is reopened, but is denied on de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


